UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7683


SPENCER UTSEY, a/k/a Spencer Clay Utsey,

                    Petitioner - Appellant,

             v.

WARDEN OF KIRKLAND CORRECTIONAL INSTITUTION,

                    Respondent - Appellee,

             and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                    Respondent.


Appeal from the United States District Court for the District of South Carolina, at
Anderson. J. Michelle Childs, District Judge. (8:19-cv-03218-JMC)


Submitted: March 15, 2021                                         Decided: April 23, 2021


Before MOTZ and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Spencer Utsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Spencer Utsey seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 petition. The district court referred this case to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

advised Utsey that failure to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Utsey received proper notice

and filed timely objections to the magistrate judge’s recommendation, he has waived

review of the claims pursued on appeal because his objections did not address the same

claims. See Martin, 858 F.3d at 245 (holding that, “to preserve for appeal an issue in a

magistrate judge’s report, a party must object to the finding or recommendation on that

issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection” (internal quotation marks omitted)).

       Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                   DISMISSED

                                               2